DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2022 is being considered by the examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
“configured to respectively performing sensing” in line 8 should be “configured to respectively perform sensing” for further clarity   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1).

Regarding claim 1, Ikuma teaches a time-of-flight ranging device suitable for indirect time-of-flight ranging (¶264, Sensor 94 is, for example, a radar sensor for ranging or a light detection and ranging (lidar) sensor for ranging), wherein the time-of-flight ranging device comprises: a light emitting module (see figure 8A, exposure time of LED (i.e. light emitter) is shown); a first sensing pixel (“low-sensitivity pixel”), configured to respectively perform sensing in a first cycle (tK) in a first frame period (1V) and a second cycle (tK) in a second frame period (subsequent to 1V) to respectively generate a first sensing signal and a second sensing signal (see figure 8A, vertical scanning period 1V (i.e. frame periods) and tL, tM, tS, and tK being the different cycles (i.e. the low sensitivity pixels being the first sensing pixel); and ¶120, Solid-state imaging apparatus 1, generates, within vertical scanning period 1V, low-sensitivity frame (K) by performing an exposure operation that exposes the low-sensitivity pixels for exposure time (tK) corresponding to one vertical scanning period (Note, the vertical scanning periods are repeating, allowing for different/same cycles in different frames)); a second sensing pixel (“high-sensitivity pixel”), configured to respectively performing sensing in a third cycle (tM) in the first frame period (1V) and a fourth cycle (tM) in the second frame period (subsequent to 1V) to respectively generate a third sensing signal and a fourth sensing signal (see figure 8A, vertical scanning period 1V (i.e. frame periods) and tL, tM, tS, and tK being the different cycles (i.e. the high sensitivity pixels being the second sensing pixel); and ¶120, Solid-state imaging apparatus 1, as illustrated in FIGS. 8A and 8B, generates, within vertical scanning period 1V, first high-sensitivity frame (L), second high-sensitivity frame (M), and third high-sensitivity frame (M) by respectively performing first exposure operation (Long) that exposes the high-sensitivity pixels for first exposure time (tL), second exposure operation (Middle) that exposes the high-sensitivity pixels for second exposure time (tM), and third exposure operation (Short) that exposes the high-sensitivity pixels for third exposure time (tS) (Note, the vertical scanning periods are repeating, allowing for different/same cycles in different frames)); and a differential readout circuit (70), coupled to the first sensing pixel (“low-sensitivity pixel”) and the second sensing pixel (“high-sensitivity pixel”) and configured to generate first digital data according to the first sensing signal and the third sensing signal in the first frame period (1V) and generate second digital data according to the second sensing signal and the fourth sensing signal in the second frame period (subsequent to 1V) (¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels). However, Ikumi fails to explicitly teach wherein the  light emitting module is configured to emit a light pulse to a sensing target, so that the sensing target reflects a reflected light pulse; and a processing circuit configured to calculate a distance between the time-of-flight ranging device and the sensing target according to the first digital data and the second digital data.
	However, Iwahashi teaches wherein the light emitting module (10) is configured to emit a light pulse to a sensing target (“subject”), so that the sensing target (“subject”) reflects a reflected light pulse (“reflected light”) (see figure 1, light source 10 and image sensor 20 receiving “reflected light” from subject “subject”); and a processing circuit (30) configured to calculate a distance between the time-of-flight ranging device (1) and the sensing target (“object”) according to the first digital data and the second digital data (¶67, computator 30 makes a comparison between a first visible light image imaged by a plurality of second pixels 22 of solid-state imaging device 20 at a first time and a second visible light image imaged by a plurality of second pixels 22 of solid-state imaging device 20 at a second time, and performs detection of the subject and calculation of the distance to the subject based on the difference between the first and second visible light images; and ¶122, computator 30 associates the information from first region 110 obtained at the first time and the information from second region 120 obtained at the second time with each other. More specifically, computator 30 compares the result of detection of vehicle 200a performed at the first time with the result of detection of vehicle 200b performed at the second time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikumi to incorporate the teachings Iwahashi to further include an object receiving and then reflecting light to a sensor because it is common in light ranging devices, as well as a processor for determining distance in order to create a function time-of-flight sensor capable of outputting data. 

Regarding claim 2, Ikumi as modified by Iwahashi teaches the time-of-flight ranging device according to claim 1, wherein the first cycle (Ikumi tK) is synchronized with a first pulse cycle of the light pulse (Ikumi, see figure 8A, LED light is on at the same time that the low-sensitivity pixel is exposed).

Regarding claim 5, Ikumi as modified by Iwahashi teaches the time-of-flight ranging device according to claim 1, wherein the differential readout circuit (Ikumi 70) comprises a differential operation circuit (Ikumi 75), a first input terminal of the differential operation circuit (Ikumi 75) is coupled to the first sensing pixel (Ikumi “low-sensitivity pixel”), and a second input terminal of the differential operation circuit (Ikumi 75) is coupled to the second sensing pixel (Ikumi “high-sensitivity pixel”), wherein the differential operation circuit (Ikumi 75) is configured to perform subtraction on the first sensing signal and the third sensing signal in the first frame period to output a first differential signal, and the differential operation circuit (Ikumi 75) is configured to perform subtraction on the second sensing signal and the fourth sensing signal in the second frame period to output a second differential signal (Ikumi, see figure 9A, outputs of all pixel signals are coupled to the signal processor 70 which contains corrector 75; ¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels; and ¶10, a signal processor that generates a pixel signal by (i) detecting a difference signal between a signal from the plurality of high-sensitivity pixels and a signal from the plurality of low-sensitivity pixels).

Regarding claim 11, Ikumi teaches a time-of-flight ranging device suitable for indirect time-of-flight ranging (¶264, Sensor 94 is, for example, a radar sensor for ranging or a light detection and ranging (lidar) sensor for ranging), wherein the time-of-flight ranging device comprises: a light emitting module (see figure 18A, exposure time of LED (i.e. light emitter) is shown); a first sensing pixel (one of the plurality of “low-sensitivity pixels”), configured to perform sensing in a first cycle (tK1) in a frame period (1V) to generate a first sensing signal; a second sensing pixel (one of the plurality of “low-sensitivity pixels”), configured to perform sensing in a second cycle (tK2) in the frame period (1V) to generate a second sensing signal (see figure 18A, vertical scanning period 1V (i.e. frame periods) and tL, tM, tS, and tK1 and tK2 being the different cycles (i.e. the low sensitivity pixels being the first and second sensing pixel); and ¶120, Solid-state imaging apparatus 1, generates, within vertical scanning period 1V, low-sensitivity frame (K) by performing an exposure operation that exposes the low-sensitivity pixels for exposure time (tK) corresponding to one vertical scanning period (Note, the vertical scanning periods are repeating, allowing for different/same cycles in different frames)); a third sensing pixel (one of the plurality of “high-sensitivity pixels”), configured to perform sensing in a third cycle (tS) in the frame period (1V) to generate a third sensing signal; a fourth sensing pixel (one of the plurality of “high-sensitivity pixels”), configured to respectively perform sensing in the third cycle (tM) in the frame period (1V) to generate a fourth sensing signal (see figure 18A, vertical scanning period 1V (i.e. frame periods) and tL, tM, tS, and tK1 and tK2 being the different cycles (i.e. the high sensitivity pixels being the third and fourth sensing pixel); and ¶120, Solid-state imaging apparatus 1, as illustrated in FIGS. 8A and 8B, generates, within vertical scanning period 1V, first high-sensitivity frame (L), second high-sensitivity frame (M), and third high-sensitivity frame (M) by respectively performing first exposure operation (Long) that exposes the high-sensitivity pixels for first exposure time (tL), second exposure operation (Middle) that exposes the high-sensitivity pixels for second exposure time (tM), and third exposure operation (Short) that exposes the high-sensitivity pixels for third exposure time (tS) (Note, the vertical scanning periods are repeating, allowing for different/same cycles in different frames)); and a differential readout circuit (70), coupled to the first sensing pixel to the fourth sensing pixel and configured to generate first digital data and second digital data according to the first sensing signal to the fourth sensing signal in the frame period (1V) (¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels). However, Ikumi fails to explicitly teach wherein the  light emitting module is configured to emit a light pulse to a sensing target, so that the sensing target reflects a reflected light pulse; and a processing circuit configured to calculate a distance between the time-of-flight ranging device and the sensing target according to the first digital data and the second digital data.
	However, Iwahashi teaches wherein the light emitting module (10) is configured to emit a light pulse to a sensing target (“subject”), so that the sensing target (“subject”) reflects a reflected light pulse (“reflected light”) (see figure 1, light source 10 and image sensor 20 receiving “reflected light” from subject “subject”); and a processing circuit (30) configured to calculate a distance between the time-of-flight ranging device (1) and the sensing target (“object”) according to the first digital data and the second digital data (¶67, computator 30 makes a comparison between a first visible light image imaged by a plurality of second pixels 22 of solid-state imaging device 20 at a first time and a second visible light image imaged by a plurality of second pixels 22 of solid-state imaging device 20 at a second time, and performs detection of the subject and calculation of the distance to the subject based on the difference between the first and second visible light images; and ¶122, computator 30 associates the information from first region 110 obtained at the first time and the information from second region 120 obtained at the second time with each other. More specifically, computator 30 compares the result of detection of vehicle 200a performed at the first time with the result of detection of vehicle 200b performed at the second time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikumi to incorporate the teachings Iwahashi to further include an object receiving and then reflecting light to a sensor because it is common in light ranging devices, as well as a processor for determining distance in order to create a function time-of-flight sensor capable of outputting data.

Regarding claim 12, Ikumi as modified by Iwahashi teaches the time-of-flight ranging device according to claim 11, wherein the first cycle (Ikumi tK1) is synchronized with a first pulse cycle of the light pulse (Ikumi, see figure 18A, LED light is on at the same time that the low-sensitivity pixel is exposed).

Regarding claim 15, Ikumi as modified by Iwahashi teaches the time-of-flight ranging device according to claim 11, wherein the differential readout circuit (Ikumi 70) comprises: a first differential operation circuit (Ikumi 752), wherein a first input terminal of the first differential operation circuit (Ikumi 752) is coupled to the first sensing pixel (Ikumi, one of the plurality of “low-sensitivity pixels”), and a second input terminal of the first differential operation circuit (Ikumi 752) is coupled to the third sensing pixel (Ikumi, one of the plurality of “high-sensitivity pixels”), wherein the first differential operation circuit (Ikumi, 752) is configured to perform subtraction on the first sensing signal and the third sensing signal in the frame period (Ikumi, 1V) to output a first differential signal (Ikumi, see figure 9A and 9B, first signal from low sensitivity pixel K and pixel signal M from high-sensitivity pixel (i.e. third signal) connected to correction circuit 752, which contains difference detection circuit 757; and ¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels); and a second differential operation circuit (Ikumi 753), wherein a first input terminal of the second differential operation circuit (Ikumi 753) is coupled to the second sensing pixel (Ikumi, one of the plurality of “low-sensitivity pixels”), and a second input terminal of the second differential operation circuit (Ikumi 753) is coupled to the fourth sensing pixel (Ikumi, one of the plurality of “high-sensitivity pixels”), wherein the second differential operation circuit (Ikumi 753) is configured to perform subtraction on the second sensing signal and the fourth sensing signal in the frame period to output a second differential signal (Ikumi, see figure 9A and 9B, second signal from low sensitivity pixel K and pixel signal S from high-sensitivity pixel (i.e. fourth signal) connected to correction circuit 753, which contains difference detection circuit 757; and ¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1) as applied to claims 5 and 15 above, and further in view of Yin et al. (USPGPub 20110211100 A1).

Regarding claim 6, Ikumi as modified by Iwahashi teaches a differential readout circuit (Ikumi 70) comprising a differential operation circuit (Ikumi 75) outputting a first and second differential signal (Ikumi, ¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels; and ¶10, a signal processor that generates a pixel signal by (i) detecting a difference signal between a signal from the plurality of high-sensitivity pixels and a signal from the plurality of low-sensitivity pixels). However, the combination fails to teach an analog to digital conversion circuit coupled to the differential operation circuit, the analog to digital conversion circuit is configured to convert the first differential signal and the second differential signal into the first digital signal and the second digital signal. 
	However, Yin teaches an analog to digital conversion circuit (234) coupled to the differential operation circuit (232), the analog to digital conversion circuit (234) is configured to convert the first differential signal and the second differential signal into the first digital signal and the second digital signal (see figure 2; and ¶22, In one implementation, the combining unit 232 combines the second analog signal S.sub.second-an and the third analog signal S.sub.third-an, and the analog-to-digital converting unit 234 outputs the digital signal S.sub.digital according to a signal combination result generated from the combining unit 232).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi and Iwahashi to incorporate the teachings of Yin to provide an analog-to-digital converter after the processing circuit because analog processing consumes less bandwidth and power than digital processing, and the device also requires less ADCs. 

Regarding claim 16, Ikumi as modified by Iwahashi teaches a differential readout circuit (Ikumi 70) comprising a differential operation circuit (Ikumi 75) outputting a first and second differential signal (Ikumi, ¶82, Signal processor 70 includes corrector 75 and WDR synthesis circuit 76, and generates a pixel signal by (i) detecting a difference signal between a signal from the high-sensitivity pixels and a signal from the low-sensitivity pixels; and ¶10, a signal processor that generates a pixel signal by (i) detecting a difference signal between a signal from the plurality of high-sensitivity pixels and a signal from the plurality of low-sensitivity pixels). However, the combination fails to teach an analog to digital conversion circuit coupled to the differential operation circuit, the analog to digital conversion circuit is configured to convert the first differential signal and the second differential signal into the first digital signal and the second digital signal. 
	However, Yin teaches an analog to digital conversion circuit (234) coupled to the differential operation circuit (232), the analog to digital conversion circuit (234) is configured to convert the first differential signal and the second differential signal into the first digital signal and the second digital signal (see figure 2; and ¶22, In one implementation, the combining unit 232 combines the second analog signal S.sub.second-an and the third analog signal S.sub.third-an, and the analog-to-digital converting unit 234 outputs the digital signal S.sub.digital according to a signal combination result generated from the combining unit 232).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi and Iwahashi to incorporate the teachings of Yin to provide an analog-to-digital converter after the processing circuit because analog processing consumes less bandwidth and power than digital processing, and the device also requires less ADCs.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1) as applied to claim 1 above, and further in view of Mayer et al. (USPGPub 20180367748 A1).

Regarding claim 7, Ikuma as modified by Iwahashi teaches the time-of-flight ranging device according to claim 1, wherein each of the first sensing pixel (Ikumi “low-sensitivity pixel”) and the second sensing pixel (Ikumi “high-sensitivity pixel”) comprises: a photodiode (Ikumi PD and K), wherein a first terminal of the photodiode (Ikumi PD and K) is coupled to a first reference voltage (Ikumi, see figure 2, photodiode (PD and K) coupled to ground voltage); a first readout switch (Ikumi TR1 and TR2), wherein a first terminal of the first readout switch (Ikumi TR1 AND TR2) is coupled to the second terminal of the photodiode (Ikumi PD and K) (Ikumi, see figure 2, first transfer transistor TR1 and TR2 (i.e. first readout switch) connected to photodiode PD and K); a storage capacitor (Ikumi Cfd1 and Cfd2), wherein a first terminal of the storage capacitor (Ikumi Cfd1 and Cfd2) is coupled to the first reference voltage (Ikumi, ground), and a second terminal of the storage capacitor (Ikumi Cfd1 and Cfd2) is coupled to a second terminal of the first readout switch (Ikumi TR1 and TR2) and the differential readout circuit (Ikumi 70) (Ikumi, see figure 2, storage capacitor Cfd1 and Cfd2 coupled to the ground voltage and TR1 and TR2, and see figure 1 showing vertical signal line 19 reading out to signal processor 70); and a second reset switch (Ikumi GC/RS and RS), wherein a first terminal of the second reset switch (Ikumi GC/RS and RS) is coupled to a third reference voltage (Ikumi, power supply voltage) (paragraph 91), and a second terminal of the second reset switch (Ikumi GC/RS and RS) is coupled to the second terminal of the storage capacitor (Ikumi Cfd1 and Cfd2). However, the combination fails to explicitly teach a first reset switch, wherein a first terminal of the first reset switch is coupled to a second reference voltage, and a second terminal of the first reset switch is coupled to a second terminal of the photodiode.
	However, Mayer teaches a first reset switch (AB), wherein a first terminal of the first reset switch (AB) is coupled to a second reference voltage (Vdd), and a second terminal of the first reset switch (AB) is coupled to a second terminal of the photodiode (PHD). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi and Iwahashi to incorporate the teachings of Mayer to further include an additional reset transistor in that position because it enables what is called an anti-blooming function (¶40 Mayer), decreasing the amount of noise in the data thereby creating a higher quality depth map. 

Regarding claim 8, Ikumi as modified by Iwahashi and Mayer teaches a storage capacitor (Ikumi Cfd1) and a photodiode (Ikumi PD) (Ikumi, see figure 2). However, the combination fails to explicitly teach wherein a full well of the storage capacitor is greater than a full well of the photodiode.
	However, Mayer teaches wherein a full well of the storage capacitor (MN) is greater than a full well of the photodiode (PHD) (see figure 1, memory node MN (i.e. storage capacitor); and ¶50, the charge-storage capacity of the memory node is at least N times higher than the charge-storage capacity of the photodiode (N being an integer higher than or equal to 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi and Iwahashi to incorporate the teachings of Mayer to further include a storage with a higher well capacity than the photodiode because in case of high light levels, as charge is transferred a plurality of times during the integration period, the photodiode will be able to continue to accumulate charge throughout the integration duration (¶53 Mayer), and the pixel is able to be kept a small size (see ¶54 of Mayer for further details). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1) and Mayer et al. (USPGPub 20180367748 A1) as applied to claim 7 above, and further in view of Chao et al. (USPGPub 20160133659 A1).

Regarding claim 9, Ikumi as modified by Iwahashi and Mayer teaches the time-of-flight ranging device according to claim 7, wherein each of the first sensing pixel and the second sensing pixel further comprises: a second storage node (Mayer MN), wherein a first terminal of the second storage node (Mayer MN) is coupled to the first reference voltage (Mayer, ground), and a second terminal of the second storage node (Mayer MN) is coupled to the first terminal of the first readout switch (Ikumi TR1 and Mayer TRA1) (Mayer, see figure 1); and a second readout switch (Mayer TRA2), wherein a first terminal of the second readout switch (Mayer TRA2) is coupled to the second terminal of the photodiode (Ikumi PD and Mayer PHD), and a second terminal of the second readout switch (Mayer TRA2) is coupled to the second terminal of the second storage node (Mayer MN) and the first terminal of the first readout switch (Ikumi TR1 and Mayer TRA1) (Mayer, see figure 1). However, the combination fails to explicitly teach wherein the second storage node is a diode. 
	However, Chao teaches wherein the second storage node (PSD1) is a diode (see figure 1, photo storage diode PSD1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi, Iwahashi, and Mayer to incorporate the teachings of Chao to replace the second storage node with a diode because they have the same function (see MPEP 2144.06 (II)). 

Regarding claim 10, Ikumi as modified by Iwahashi, Mayer, and Chao teaches the time-of-flight ranging device according to claim 9, wherein a full well of the diode (Chao PSD1) is greater than a full well of the photodiode (Chao PD) (Chao, ¶40, A storage capacity of the first photo storage diode is greater than a storage capacity of the photodiode).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1) and Yin et al. (USPGPub 20110211100 A1) as applied to claim 16 above, and further in view of Mayer et al. (USPGPub 20180367748 A1).

Regarding claim 17, Ikumi as modified by Iwahashi and Yin teaches the time-of-flight ranging device according to claim 16, wherein each of the first sensing pixel, the second sensing pixel, the third sensing pixel, and the fourth sensing pixel comprises: a photodiode (Ikumi PD and K), wherein a first terminal of the photodiode (Ikumi PD and K) is coupled to a first reference voltage (Ikumi, see figure 2, photodiode (PD and K) coupled to ground voltage); a first readout switch (Ikumi TR1 and TR2), wherein a first terminal of the first readout switch (Ikumi TR1 AND TR2) is coupled to the second terminal of the photodiode (Ikumi PD and K) (Ikumi, see figure 2, first transfer transistor TR1 and TR2 (i.e. first readout switch) connected to photodiode PD and K); a storage capacitor (Ikumi Cfd1 and Cfd2), wherein a first terminal of the storage capacitor (Ikumi Cfd1 and Cfd2) is coupled to the first reference voltage (Ikumi, ground), and a second terminal of the storage capacitor (Ikumi Cfd1 and Cfd2) is coupled to a second terminal of the first readout switch (Ikumi TR1 and TR2) and the differential readout circuit (Ikumi 70) (Ikumi, see figure 2, storage capacitor Cfd1 and Cfd2 coupled to the ground voltage and TR1 and TR2, and see figure 1 showing vertical signal line 19 reading out to signal processor 70); and a second reset switch (Ikumi GC/RS and RS), wherein a first terminal of the second reset switch (Ikumi GC/RS and RS) is coupled to a third reference voltage (Ikumi, power supply voltage) (paragraph 91), and a second terminal of the second reset switch (Ikumi GC/RS and RS) is coupled to the second terminal of the storage capacitor (Ikumi Cfd1 and Cfd2). However, the combination fails to explicitly teach a first reset switch, wherein a first terminal of the first reset switch is coupled to a second reference voltage, and a second terminal of the first reset switch is coupled to a second terminal of the photodiode.
	However, Mayer teaches a first reset switch (AB), wherein a first terminal of the first reset switch (AB) is coupled to a second reference voltage (Vdd), and a second terminal of the first reset switch (AB) is coupled to a second terminal of the photodiode (PHD). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi and Iwahashi to incorporate the teachings of Mayer to further include an additional reset transistor in that position because it enables what is called an anti-blooming function (¶40 Mayer), decreasing the amount of noise in the data thereby creating a higher quality depth map. 

Regarding claim 18, Ikumi as modified by Iwahashi, Mayer, and Yin teaches a storage capacitor (Ikumi Cfd1) and a photodiode (Ikumi PD) (Ikumi, see figure 2). However, the combination fails to explicitly teach wherein a full well of the storage capacitor is greater than a full well of the photodiode.
	However, Mayer teaches wherein a full well of the storage capacitor (MN) is greater than a full well of the photodiode (PHD) (see figure 1, memory node MN (i.e. storage capacitor); and ¶50, the charge-storage capacity of the memory node is at least N times higher than the charge-storage capacity of the photodiode (N being an integer higher than or equal to 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi, Iwahashi, and Yin to incorporate the teachings of Mayer to further include a storage with a higher well capacity than the photodiode because in case of high light levels, as charge is transferred a plurality of times during the integration period, the photodiode will be able to continue to accumulate charge throughout the integration duration (¶53 Mayer), and the pixel is able to be kept a small size (see ¶54 of Mayer for further details).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuma et al. (USPGPub 20190288020 A1) in view of Iwahashi et al. (USPGPub 20190287256 A1), Yin et al. (USPGPub 20110211100 A1), and Mayer et al. (USPGPub 20180367748 A1) as applied to claim 17 above, and further in view of Chao et al. (USPGPub 20160133659 A1).

Regarding claim 19, Ikumi as modified by Iwahashi, Yin, and Mayer teaches the time-of-flight ranging device according to claim 17, wherein each of the first sensing pixel and the second sensing pixel further comprises: a second storage node (Mayer MN), wherein a first terminal of the second storage node (Mayer MN) is coupled to the first reference voltage (Mayer, ground), and a second terminal of the second storage node (Mayer MN) is coupled to the first terminal of the first readout switch (Ikumi TR1 and Mayer TRA1) (Mayer, see figure 1); and a second readout switch (Mayer TRA2), wherein a first terminal of the second readout switch (Mayer TRA2) is coupled to the second terminal of the photodiode (Ikumi PD and Mayer PHD), and a second terminal of the second readout switch (Mayer TRA2) is coupled to the second terminal of the second storage node (Mayer MN) and the first terminal of the first readout switch (Ikumi TR1 and Mayer TRA1) (Mayer, see figure 1). However, the combination fails to explicitly teach wherein the second storage node is a diode. 
	However, Chao teaches wherein the second storage node (PSD1) is a diode (see figure 1, photo storage diode PSD1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikumi, Iwahashi, and Mayer to incorporate the teachings of Chao to replace the second storage node with a diode because they have the same function (see MPEP 2144.06 (II)).

Regarding claim 20, Ikumi as modified by Iwahashi, Yin, Mayer, and Chao teaches the time-of-flight ranging device according to claim 9, wherein a full well of the diode (Chao PSD1) is greater than a full well of the photodiode (Chao PD) (Chao, ¶40, A storage capacity of the first photo storage diode is greater than a storage capacity of the photodiode).

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record individually or combined fails to teach the time-of-flight ranging device according to claim 1 as claimed, more specifically in combination with wherein the first cycle and the third cycle have a same cycle length, and the second cycle and the fourth cycle have a same cycle length.

Regarding claim 4, the prior art of record individually or combined fails to teach the time-of-flight ranging device according to claim 1 as claimed, wherein the third cycle and a second pulse cycle of the reflected light pulse are not overlapped, and the fourth cycle  and the second pulse cycle of the reflected light pulse are not overlapped, more specifically in combination with wherein the third sensing signal and the fourth sensing signal are respectively a background signal.

Regarding claim 13, the prior art of record individually or combined fails to teach the time-of-flight ranging device according to claim 11 as claimed, more specifically in combination with wherein the first cycle, the second cycle, and the third cycle have a same cycle length.

Regarding claim 14, the prior art of record individually or combined fails to teach the time-of-flight ranging device according to claim 11 as claimed, wherein the third cycle and a second pulse cycle of the reflected light pulse are not overlapped, and more specifically in combination with the third sensing signal and the fourth sensing signal are respectively a background signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878